DETAILED ACTION
This Office action is in response to the Application filed on March 11, 2021, which claims benefit of U.S. Provisional Application No. 62/987964 filed on March 11, 2020. An action on the merits follows. Claims 1-6 are pending on the application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “selecting a set of user defined feature points” in line 6. However, the claimed “a set of user defined feature points” is not defined in any of the claims, or anywhere else in the specification, which renders the claim indefinite. 
For example, Par. [0004-9] of the specification indicate “… software architecture also includes a second protocol… configured to select a set of user defined feature points. The software architecture further includes a third protocol… configured to track the user defined feature points through the plurality of images, thereby yielding a plurality of tracked feature points… method additionally includes selecting a set of user defined feature points. Further, the method includes tracking the user defined feature points through the plurality of images, thereby yielding a plurality of tracked feature points… ”. Par. [0037-47] of the specification indicate “… software architecture also includes a second protocol…configured to select a set of user defined feature points. The software architecture further includes a third protocol… configured to track the user defined feature points through the plurality of images, thereby yielding a plurality of tracked feature points… method additionally includes selecting a set of user defined feature points. Further, the method includes tracking the user defined feature points through the plurality of images, thereby yielding a plurality of tracked feature points…”.
However, the claimed “a set of user defined feature points” is not defined anywhere in the specification, as indicated above. Therefore, based on above, the examiner cannot clearly ascertain if the claimed “a set of user defined feature points” recited in line 6 of claim 1 correspond to “a set of user defined feature points” related to, or within, any “feature points” of the “plurality of images”, “a set of user defined feature points” related to, or within, any “feature points” of a single image within the “plurality of images”, “a set of user defined feature points” related to, or within, any “feature points” of other image(s) different from the “plurality of images”, or any combination thereof, for example, which renders the claim indefinite.  
Claim 1 further recites the limitation “registering the plurality of images to a reference image” in lines 9-10. However, the examiner cannot clearly if the claimed “a reference image” corresponds to an image within the “plurality of images” recited in line 5 of claim 1, or another image different from the “plurality of images”, which also renders the claim indefinite.  
Claim 1 further recites the limitation “applying a weight to image pixel intensities of the third set of plurality of images” in line 13. However, the claimed “weight” is not defined in any of the claims, or anywhere else in the specification, which further renders the claim indefinite. 
Claim 1 further recites the limitation “performing a transformation on the fourth set of plurality of images from a signal space to a frequency space” in lines 15-16. However, it is not clear what the claimed “transformation on the… set of plurality of images from a signal space to a frequency space” entails because the claimed “a signal space to a frequency space” is not defined in any of the claims, which further renders the claim indefinite. 
Claim 1 further recites the limitation “computing a magnitude of each image of the transformed set of plurality of images” in line 17. However, the claimed “magnitude of each image” is not defined in any of the claims, or anywhere else in the specification, which further renders the claim indefinite. 
Claim 1 further recites the limitation “performing a coordinate transformation on the set of magnitude transformed images” in line 17. However, it is not clear what the claimed “a coordinate transformation” entails because no coordinate system related to any of the images is recited prior to “performing a coordinate transformation”, which further renders the claim indefinite. 
Claim 1 further recites the limitation “computing strain rates from the transformed plurality of displacements… evaluating strain by integrating the strain rates” in lines 26-27. However, the claimed “strain rates” is not defined in any of the claims, which further renders the claim indefinite. 
Claims 2-6 are rejected by virtue of being dependent upon rejected base claim 1.
Claim 2 recites the limitation “wherein the reference image comprises a first image, a last image, an image within the plurality of images, or a user selected image” in lines 1-2. However, the examiner cannot clearly if the claimed “a first image, a last image… or a user selected image” corresponds to “a first image” within the “plurality of images” recited in line 5 of claim 1, “a last image” within the “plurality of images” recited in line 5 of claim 1, “a user selected image” within the “plurality of images” recited in line 5 of claim 1, or another “first image”, “last image”, or “user selected image” different from the “plurality of images” recited in claim 1, which renders the claim indefinite.  
Claim 4 recites the limitation “wherein the transformation comprises a Fourier transformation” in line 1. However, the examiner cannot clearly if the claimed “the transformation” corresponds to the “performing a transformation” recited in line 15 of claim 1, “performing a coordinate transformation” recited in line 19 of claim 1, “transforming the plurality of displacements… yielding transformed plurality of displacements” recited in lines 24-25 of claim 1, which renders the claim indefinite.  
Claim 4 recites the limitation “wherein the transformation comprises a Fourier transformation” in line 1. However, it is not clear what the claimed “a Fourier transformation” entails because is not defined in any of the claims, which also renders the claim indefinite. 
Claim 5 recites the limitation “wherein the coordinate transformation comprises at least one of a log-polar coordinate system, polar coordinate system, or log-log coordinate system” in lines 1-2. However, it is not clear what the claimed “coordinate transformation” entails because the claim language indicates that the claimed transformation “comprises at least one of a log-polar coordinate system, polar coordinate system, or log-log coordinate system”, for example, but it is not indicated that one coordinate system is being transformed into another, which renders the claim indefinite. 
Claim 6 recites the limitation “wherein the quantifying displacement is performed using a Fourier transformation” in lines 1-2. However, it is not clear what the claimed “quantifying displacement… using a Fourier transformation” entails because is not defined in any of the claims, which renders the claim indefinite. 

Conclusion
The prior art made of record cited in PTO-892 and not relied upon is considered pertinent to Applicant’s disclosure. In particular, U.S. 2019/0125309 A1, Par. [0008, 32-34, 44-49, 60-67, 70]; U.S. 2008/0095417 A1, Par. [0027, 77-85, 119-121, 147-148, 177-182, 190]; U.S. 2002/0072670 A1, Par. [0002, 26-27, 35-38, 45, 51-52, 58]; U.S. 2017/0065242 A1, Par. [0021, 37, 98, 130, 136-140, 147, 218]; U.S. 2021/0100526 A1, Par. [0025, 77, 94]; and U.S. 2019/0328364 A1, Par. [0011, 25, 45-54, 180-184, 199-200]. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO M RIVERA-MARTINEZ whose telephone number is (571) 272-4979. The examiner can normally be reached on 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUILLERMO M RIVERA-MARTINEZ/           Primary Examiner, Art Unit 2668